NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PARTNERS IMAGING CENTER OF         )
EAST SARASOTA, LLC, a Florida      )
limited liability company,         )
                                   )
               Appellant,          )
                                   )
v.                                 )                Case No. 2D17-5127
                                   )
GRIFFIN DEVELOPMENT, LLC, a        )
Florida limited liability company, )
                                   )
               Appellee.           )
___________________________________)

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Sarasota
County; Lon Arend, Judge.

C. Ryan Violette of Morgan, Sanchy, &
Associates, Sarasota, for Appellant.

David A. Wallace and Amanda R. Kison of
Bentley & Bruning, P.A., Sarasota, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.